                                          Case 3:20-cv-01886-EMC Document 42 Filed 03/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SPENCER VERHINES, et al.,                            Case No. 20-cv-01886-EMC
                                   8                     Plaintiffs,
                                                                                              NOTICE OF QUESTIONS FOR
                                   9              v.                                          PARTIES TO REVIEW PRIOR TO
                                                                                              HEARING SET APRIL 1, 2020 AT 10:00
                                  10     UBER TECHNOLOGIES, INC.,                             A.M.
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                               A hearing will take place on Wednesday, April 1, 2020 at 10:00 a.m. The following
                                  13
                                       guidance for the parties is presented in anticipation of the hearing.
                                  14

                                  15
                                               1. For purposes of determining standing under the UCL, what property or monetary harms
                                  16   have either Plaintiff Verhines or James suffered? Would Uber's grant of James' claim for sick pay
                                  17   (after he joined the suit and filed a declaration) undermine his standing to seek relief under the
                                  18   UCL?

                                  19
                                               2. Can Plaintiffs establish Article III standing to seek injunctive relief re: sick pay - i.e.
                                  20
                                       likelihood of future injury - consistent with Lujan, Lyons, etc.?
                                  21

                                  22           3. Under the Families First Coronavirus Response Act, what does it mean to experience
                                  23   "symptoms of COVID-19" and to be "seeking a medical diagnosis." Would a fever be
                                  24   sufficient? Fever plus cough? Must the claimant have taken a COVID-19 test, or is calling a

                                  25   doctor for telephonic diagnosis/screening enough? Who makes that benefit eligibility
                                       determination? Regarding tax credits, how and how quickly can an independent contractor obtain
                                  26
                                       them?
                                  27

                                  28
                                          Case 3:20-cv-01886-EMC Document 42 Filed 03/31/20 Page 2 of 2




                                              4. Under California Labor Code section 246, what constitutes "preventative
                                   1
                                       care"? Currently, under what circumstances does "potential exposure to COVID-19" result in
                                   2
                                       quarantine "recommended by civil authorities"?
                                   3

                                   4          5. Is it correct that drivers would have to earn approximately $12,000 in a year in order to
                                   5   get a federal tax credit (under the Families First Act) of $312 - the amount equivalent to 3 days of

                                   6   wages (at minimum wage) obtainable under Section 246?

                                   7
                                              6. Would the preliminary injunction sought by Plaintiffs disqualify or risk disqualifying
                                   8
                                       drivers from obtaining federal benefits under the Families First Act (since employees of large
                                   9
                                       companies are excluded from the benefits in question)? If there is such a risk, can and should the
                                  10   Court issue a preliminary injunction where the impact on putative class members may vary - some
                                  11   may receive a net benefit, others not or even a net harm (if federal benefits are lost)?
                                  12
Northern District of California
 United States District Court




                                              7. Is there any way to estimate how many drivers who have symptoms and should stay off
                                  13
                                       work would change their behavior (and chose not to drive) if they were eligible for sick pay under
                                  14
                                       Section 246 in light of the new federal laws? In other words, what incremental difference would
                                  15
                                       the preliminary injunction make in changed behavior (considering the maximum benefit mandated
                                  16   under Section 246 is a little over $300 a year, many (Uber says 80%) drivers don't even qualify for
                                  17   the full 3 days, and the existence of new federal benefits for independent contractors)?
                                  18

                                  19          8. Are there any cases which hold relief sought is a "public injunction" under McGill
                                       based solely on the indirect or incidental effect on the public of such an injunction?
                                  20

                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: March 31, 2020
                                  23

                                  24
                                                                                        ______________________________________
                                  25                                                     EDWARD M. CHEN
                                                                                         United States District Judge
                                  26

                                  27

                                  28
                                                                                         2
